Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 22, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a driver for a rental and delivery business after a longstanding customer complained about claimant’s rude and unprofessional attitude. The employer testified that claimant had previously been warned about his poor attitude toward customers and that any further incidents could result in his dismissal. Inasmuch as claimant’s inappropriate conduct toward customers was potentially detrimental to the employer’s business, substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant’s rude and unprofessional manner amounted to disqualifying misconduct (see Matter of Cooper [New York Apple Tours — Commissioner of Labor], 276 AD2d 1007 [2000]; Matter of Marquez [New York City Dept. of Personnel — Commissioner of Labor], 263 AD2d 926 [1999]; Matter of Inman [Sweeney], 241 AD2d 619 [1997]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.